Citation Nr: 0430580	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  00-04 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a temporomandibular 
joint disorder.

2.  Entitlement to service connection for bilateral varicose 
veins.

3.  Entitlement to service connection for muscle tension 
headaches.

4.  Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active military service from May 1984 to 
December 1989.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The RO, in pertinent part, denied 
claims of entitlement to service connection for bilateral 
varicose veins, a temporomandibular joint (TMJ) disorder, 
allergies and muscle tension headaches.  

In April 2001, the Board remanded the case to the RO for 
further development.  In June 2003, the Board again remanded 
the case for further development.

The issues of entitlement to service connection for bilateral 
varicose veins, entitlement to service connection for muscle 
tension headaches and entitlement to service connection for 
allergies are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence is in equipoise concerning whether the veteran's 
current temporomandibular joint disorder is related to 
service.





CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, a 
temporomandibular joint disorder was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board observes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 was enacted.  Pub. L. 
No. 106-475, 114 Stat. 2096 [hereinafter VCAA].  This 
liberalizing law and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  
Moreover, in light of this decision, in which the Board finds 
that service connection is warranted for the veteran's TMJ 
disorder, the veteran is not prejudiced by the Board's review 
of this claim on the basis of the current record.  The Board 
will therefore proceed with the consideration of this case.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Factual Background

The veteran's service medical records show that she underwent 
a series of reconstructive jaw surgeries.

A November 1998 VA examination report reflects complaints of 
jaw popping when the veteran opens wide for the past 3 to 4 
years.  Examination found crepitus at the right TMJ on wide 
opening and partial loss of sensation in the left mandibular 
anterior region.  The veteran reported she is able to chew 
ok.  The examiner noted that there is no apparent loss of 
masticulatory function.  

A March 2000 temporomandibular disorder evaluation by Dr. 
Paprocki, a private dentist, reflects complaints of jaw 
clicking, inability to open mouth widely, and pain located 
mainly in the region of the right and left masseter muscles, 
with discomfort only when opening widely.  The veteran 
reported noticing clicking in her jaw joints about 3 to 5 
years ago with a gradual decrease in her ability to open her 
mouth widely, and that now the clicking occurs every time she 
opens her mouth.  

Physical examiner found the following muscles to be tender to 
palpation: left and right sternocleidomastoid, and left and 
right medial pterygoid.  There was a click in the right TMJ 
on vertical opening and closing and on lateral motion, 
confirmed by computerized joint vibration analysis.  There 
was also a softer click in the left TMJ.

Dr. Paprocki diagnosed the veteran with anterior disc 
displacement with reduction, right TMJ; osteoarthritis, left 
TMJ; and bilateral muscle spasms.

In a March 2000 letter, Dr. Paprocki stated that he was 
unable to state that the condition of the veteran's TMJs is 
causally related to her in-service surgery within a 
reasonable medical probability.  He reported that TMJ 
disorders have multiple causes and that it is impossible to 
determine exactly what caused her problem.  He then stated 
that the surgery was possibly one of the contributing factors 
to her TMJ dysfunction.  

An October 2002 VA nose, sinus, larynx and pharynx 
examination report reflects problems with the veteran's jaw 
which was receded since birth, including problems chewing and 
opening her mouth.  The veteran had reconstructive surgery on 
her upper jaw at Ft. Stewart.  Three or four months later, 
the veteran had chin advancement surgery and reconstructive 
jaw surgery because of overbite.  The surgery helped very 
much, and the veteran has no overbite and her chin has been 
out ever since.  The veteran notices some popping and 
clicking in her TMJ, mostly on the right side.  She thought 
that the TMJ problem got worse after her surgeries.  She was 
seen by a TMJ dental specialist who said that she had 
arthritis in the left TMJ and muscle spasm on the right.  

Physical examination found that the veteran's mouth did not 
open as wide as one would expect as normal and that 
mouth/dental examination was grossly negative.

The examiner diagnosed the veteran with post-operative 
reconstructive jaw surgery and chin advancement for overbite 
condition prior to military service and TMJ dysfunction with 
arthritis on the left, muscle spasm on the right and 
decreased opening of the jaw.  The examiner opined that the 
veteran's TMJ dysfunction is not related to her military 
service.

The record also contains an October 2002 VA dental 
examination report.  The examiner notes Dr. Paprocki's 
statement that the surgery was possibly one of the 
contributing factors to the veteran's TMJ dysfunction but 
that he was unable to state that it was causally related to 
the surgery within a reasonable medical probability.  The 
veteran stated that she is unable to chew tough foods and has 
been experiencing some pain in the left TMJ.  The veteran 
also stated that the TMJ clicks and pops but that it is not 
particularly painful at present, and that she has learned to 
accommodate the TMJ symptoms in the past few years.  

The examiner stated that the significant jaw surgery and 
consequent repositioning of the jaw using screws to hold the 
mandible in place during healing could have aggravated the 
TMJ.  The examiner added that the surgical procedure requires 
wide opening of the jaw to be performed, including 
manipulation of the TMJs while the patient is under general 
anesthesia and cannot complain, and that the veteran's jaws 
may be wired shut for some period of time post-operatively, 
further stressing the TMJs.  The examiner further stated 
that, coupling the above with the atrophy of the condyles 
(noted radiographically but not previously explained) and the 
(probable) presence of arthritis, he could make the argument 
that the TMJ was aggravated while in service.  The examiner 
concluded that the TMJ was aggravated by the surgical 
procedure and that the surgery was a contributing factor to 
the TMJ dysfunction which presently exists and requires 
symptomatic follow-up care.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

The Board observes Dr. Paprocki's March 2000 letter 
indicating that he was unable to state that the veteran's TMJ 
disorder is causally related to her in-service surgery but 
noting that the surgery was possibly a contributing factor.  
The Board further notes the October 2002 VA dental examiner's 
conclusion that the TMJ disorder was aggravated by the 
surgical procedure and that the surgery was a contributing 
factor to the TMJ dysfunction.  However, the Board also notes 
the October 2002 VA nose, sinus, larynx and pharynx 
examiner's opinion that the veteran's TMJ dysfunction is not 
related to her military service.  

Therefore, after weighing all of the evidence of record, the 
Board finds that the evidence for and against the veteran's 
claim is in relative equipoise.  With all reasonable doubt 
resolved in the veteran's favor, the Board finds that 
entitlement to service connection for a TMJ disorder is 
warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2004).  The appeal is granted.



ORDER

Service connection for a temporomandibular joint disorder is 
granted.


REMAND

The Board observes that on a November 2003 VA Form 9 the 
veteran requested a hearing before a member of the traveling 
section of the Board.  

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge of 
the Board at the local RO. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



